PER CURIAM.
On the face of the record and on the issues presented, we are compelled to conclude that the trial court was correct in determining that the parties were bound by the joint stipulation and order of court dated April 13, 1988. However, we are likewise compelled to conclude that the trial court erred in finding that the appellant, Manatee County, was in contempt because the trial court had not previously ordered Manatee County to specifically issue the permit in question. The finding that this was proper density regarding the subject property was not a directive to issue the permit. Thus, the County’s actions in failing to comply were not a wilful violation of a court order.
Accordingly, we affirm the trial court’s ruling insofar as it determines that the density of the property shall be in accordance with the joint stipulation and order of court dated April 13, 1988. However, we reverse as to the finding of contempt.
Affirmed in part, reversed in part, and remanded for proceedings consistent with this opinion.
WHATLEY, CASANUEVA, and DAVIS, JJ., concur.